The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Detailed Action
Claims 1-12 have been examined.Claims 1-12 have been rejected.


Claim Objections
Claim 3 line 1 recites "discarding the loading of the valid data".  This should read "discarding the loaded data" or "canceling the loading of the valid data".  
Claim 9 is objected to for the same reason as claim 3.


Claim Rejections - 35 USC § 102(a)(1)

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Note that in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a 

Claims 1-3, 5-9, and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kimberly (US Patent Application Publication 2009/0138871).

As per claim 1, Kimberly ('871) discloses a method for verifying data loading requirements of an avionics unit, the method comprises:
	receiving, by a processor, a request for data loading (paragraphs 150 and 151, an onboard electronic distribution system connects with ground system and requests a crate package), wherein the request comprises file data (Figure 91, step 9106 selected data files are stored in the crate), and data loading requirements associated with an avionics unit (paragraph 571, metadata is compared to a set of rules related to source or manufacturer of aircraft software or type of aircraft);
	obtaining, by the processor, target file from a repository based on an analysis of the request (paragraph 151, the ground system generates the crate corresponding to the request);
	generating, by the processor, valid data set (Figure 91, a set of selected data files are included in the crate) and invalid data set in the target file based on an analysis of the data loading requirements (all non-package data is considered invalid data because it is not the payload data used for operating an aircraft; paragraphs 551-552 and Figure 91, a user password is used to create digitally signed files; paragraphs 151-152 describe validating signatures associated with a crate); and


As per claim 2, Kimberly ('871) discloses the method as claimed in claim 1, further comprises loading the valid data set in the avionics unit when the predefined data loading requirements are satisfied (Figure 92 and paragraphs 151-152, after signature metadata is checked, the crate is unpacked).

As per claim 3, Kimberly ('871) discloses the method as claimed in claim 1, further comprises discarding the loading of the valid data set in the avionics unit when the predefined data loading requirements are not satisfied (Figure 92 and paragraphs 151-152, if signature metadata is invalid an error is returned and the software package is not stored).

As per claim 5, Kimberly ('871) discloses the method as claimed in claim 1, wherein the valid data set and the invalid data set is one of Loadable Software Parts (LSPs) (paragraphs 3 and 165, the system is for managing loadable software airplane parts) or media sets.



As per claims 7-9, these claims recite limitations found in claims 1-3, respectively, and are respectively rejected on the same grounds as claims 1-3.

As per claims 11-12, these claims recite limitations found in claims 5-6, respectively, and are respectively rejected on the same grounds as claims 5-6.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Note that in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
s 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kimberly ('871).

As per claim 4, Kimberly ('871) discloses the method as claimed in claim 1.  Kimberly ('871) teaches using a user password to sign data within a crate (paragraphs 551 and 552).Kimberly ('871) does not expressly disclose the method wherein the invalid data set is generated in predefined fields of the target file.

Prior to the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the signature data added to a crate, as taught by Kimberly ('871) such that the signature is stored to a predefined location in the crate.  This modification would have been obvious because the signature data needs to be retrieved for validating (paragraph 565) and use of a predetermined location, as would be clear to one of ordinary skill in the art, allows the validation function to find the signature without needing to extensively search through the crate package.

As per claim 10, this claim recites limitations found in claim 4 and is rejected on the same grounds as claim 4.




Conclusion

Hrbek (an NPL document) teaches a system for loading data compliant with ARINC 615A and general and background information about ARINC 665 loadable software standards for aircraft.  Angus teaches performing security checking on loadable software parts for a vehicle.  Barberet teaches checking compatibility of data being loaded based on ARINC 665 loadable software standards for aircraft.  Gould teaches comparing aircraft configuration information to an authorized configuration for loadable software parts in an aircraft.  Hariki teaches a system in which a mobile device downloads software that is bundled into a package including information regarding compatible target mobile devices including manufacturer model and specifications. 


Contact Information


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH SCHELL whose telephone number is (571) 272-8186.  The examiner can normally be reached on Monday through Friday 9AM-5:00PM (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  Please note that all agendas or related documents that Applicant would like reviewed should be sent at least one full business day (i.e. 24 hours not including weekends or holidays) before the interview.
joseph.schell@uspto.gov though communications via e-mail are not permitted without a written authorization form (see MPEP 502.03).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JS/JOSEPH O SCHELL/Primary Examiner, Art Unit 2114